Citation Nr: 0031858	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-18 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of lumbosacral strain with degenerative arthritis, 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New Orleans, Louisiana, 
which denied the veteran's claim for an evaluation in excess 
of 10 percent for lumbosacral strain with degenerative 
arthritis.  By rating action dated in April 2000, the rating 
was increased to 20 percent, effective in March 1999.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Accordingly, the issue of an increased rating remains on 
appeal.

In his substantive appeal dated in September 1999, the 
veteran requested that VA medical records be obtained in 
connection with his claim, including "the GI problems from 
pain medication."  This suggests an intent to file a claim 
for service connection for a gastrointestinal disability on a 
secondary basis, and the RO must take appropriate action, as 
mandated by Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  See VBA Fast 
Letter 00-87 (November 17, 2000) for additional guidance. 

REMAND

The Veterans Claims Assistance Act, signed into law on 
November 9, 2000, and effective for all pending claims, 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, among other 
things.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The revised statutory 
duty to assist requires VA to make all reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits.  See VCAA, § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  This 
assistance specifically includes reasonable efforts to obtain 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; any relevant evidence in federal custody, 
including VA treatment records; and a medical examination or 
opinion where indicated.  Id.  

The veteran is service connected for lumbosacral strain with 
degenerative arthritis, which has been evaluated under 
diagnostic codes 5003-5295.  The proper rating for the 
service- connected lumbosacral spine disability can be based 
on limitation of motion of the lumbar spine, neurological 
impairment, muscle spasms, abnormal mobility on forced 
motion, pain, spinal deformity, and muscle spasms, among 
other manifestations.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2000).  Additionally, it is 
established Court doctrine that, in assigning a disability 
evaluation which is based, in whole or in part, on limitation 
of motion, the VA must consider the effects of the disability 
upon ordinary use, and the functional impairment due to 
factors such as pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (2000).  In addition, the extent to which 
functional loss due to pain is supported by "adequate 
pathology" must also be reported.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); 38 C.F.R. § 4.40 (2000).  

Upon review of the file, the Board concludes that the record 
as it stands is insufficient for purposes of rendering an 
objectively supported evaluation as to the nature of the 
veteran's complaints and, thus, to evaluate the claim on 
appeal.  In this regard, the VA examination in May 1999 only 
reported limitation of motion, as well as X-ray findings.  
While range of motion was noted to involve pain, the extent 
of such involvement was not specified.  Further, while the 
veteran was noted to walk with a four-pronged cane, no 
comment was made as to whether this was in any way related to 
his service-connected lumbosacral strain.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  
 
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA treatment for his lumbar 
spine disorder, to include rehabilitation 
services records, dated from June 1999 to 
the present.   

2.  The veteran should then be scheduled 
for a VA spine examination for the 
purpose of ascertaining the severity of 
his service-connected lumbosacral strain 
with degenerative arthritis.  The claims 
folder must be available to the examiner 
in conjunction with the examination.  The 
examination should include all necessary 
tests and studies, and the reports of 
these studies should be reviewed by the 
examiner prior the completion of the 
report.  The veteran's low back should be 
examined for degrees of range of motion 
in all directions.  The examiner should 
specify, on the examination report, what 
constitutes a full range of lumbar spine 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  Attention also 
should be given to, and the examiner 
should comment upon, the presence or 
absence of any arthritis, swelling, 
muscle spasm, neuropathy, radiculopathy, 
absent ankle jerk, loss of lateral 
motion, Goldthwait's sign, deformity or 
other impairment.  If the veteran 
requires an assistive device for 
ambulation, the examiner should note 
whether this is due to his lumbar spine 
disability.  All findings and conclusions 
should be reported in detail.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


